918 F.2d 958
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gabble Lee MITCHELL, Plaintiff-Appellant,v.METROPOLITAN GOVERNMENT, William L. Parker, Jr., Defendants-Appellees.
No. 90-5432.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1990.

Before KRUPANSKY, RALPH B. GUY, JR. and SUHRHEINRICH, Circuit Judges.

ORDER

1
This pro se Tennessee plaintiff appeals the district court's order dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Gabble Lee Mitchell claimed that defendants, the Metropolitan Government of Nashville, Tennessee ("Metro") and William L. Parker, Jr., a Metro attorney, deprived him of his constitutional rights of due process and access to the courts.


3
The matter was referred to a magistrate who recommended that the complaint should be dismissed as frivolous under 28 U.S.C. Sec. 1915(d).  Upon review of Mitchell's objections, defendants' response and the record, the district court adopted the magistrate's recommendation and dismissed the complaint.


4
Upon review, we conclude that the complaint is frivolous within the meaning of 28 U.S.C. Sec. 1915(d).   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


5
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.